DETAILED ACTION
	This is the first Office action on the merits. Claims 1-33 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 19 and 26 show(s) modified forms of construction in the same view.  
The drawings are objected to because reference characters 46 and 46A-G, 54 and 68, 54 and 72, 57 and 60, 57 and 62, 54 and 70, 57 and 58, 57 and 60A, 54 and 54A, 54 and 54B, 57 and 58A share leader lines.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the bicycle sprocket support body" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the bicycle sprocket support body” is the first and thus a bicycle sprocket support body has not been defined within the claim.
Claim 7 recites the limitation "the nine external-spline driving surfaces" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the nine external-spline driving surfaces” is the first and thus nine external-spline driving surfaces have not been defined within the claim.
Claim 10 recites the limitation "the nine first external-spline driving surfaces" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the nine external-spline driving surfaces” is the first and thus nine external-spline driving surfaces have not been defined within the claim.
Claims 8 and 11-14 are indefinite due to their dependency from the indefinite claims rejected above.
Allowable Subject Matter
Claims 1, 3-6, 9, and 15-33 are allowed.
Claims 2, 7-8, and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose sprocket support bodies with external drive surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617